United States Court of Appeals
                        For the First Circuit

Nos. 10-1305, 10-2432

                   THE CAPABILITY GROUP, INC.,

                         Plaintiff, Appellant,

                                  v.

     AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,

                         Defendant, Appellee.


                                ERRATA


     The opinion of this court, issued on September 9, 2011, should

be amended as follows.

     On page 2, line 4 of 3rd paragraph, replace "Sigma Six" with

"Six Sigma".